     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 1 of 15 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


                                     )
ECOLAB INC., a Delaware corporation, )
and ECOLAB USA INC., a Delaware )
corporation,                         )           Civil Action No. 19cv4523
                                     )
                      Plaintiffs,    )
                                     )
v.                                   )
                                     )
PURELINE TREATMENT SYSTEMS, )
LLC, a Delaware corporation, and     )
PURELINE SOLUTIONS, LLC,             )
an Illinois corporation              )
                                     )
                      Defendants.    )
                                     )


      COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT

      Ecolab Inc. and Ecolab USA Inc. (collectively “Ecolab” or “Plaintiffs”), for their

Complaint, states and alleges as follows:

                                    THE PARTIES

      1.     Plaintiffs Ecolab are corporations duly organized and existing under the

laws of the State of Delaware and have a principal place of business at Ecolab Center, 1

Ecolab Place, St. Paul, Minnesota 55102.

      2.     Defendant PureLine Treatment Systems, LLC, is a corporation existing

under the laws of the State of Delaware, and has a principal place of business at 1241

Ellis Street, Bensenville, IL 60106. PureLine Treatment Systems, LLC, is registered to do
                                            1
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 2 of 15 PageID #:1




business in the State of Illinois. Defendant PureLine Solutions, LLC, is a corporation

existing under the laws of the State of Illinois, and has a principal place of business at

1241 Ellis Street, Bensenville, IL 60106. The Defendants are referred to collectively as

“PureLine” or “Defendants.”

       3.     Ecolab and PureLine are both involved and active in the sale of chemical

additives for industrial processes such as water purification. PureLine has used, sold and

is currently selling for use by its customers chlorine dioxide generators and a precursor

chemical product called PureMax for use in water and process treatment.

                             JURISDICTION AND VENUE

       4.     This is a claim of patent infringement arising under the Acts of Congress

relating to patents, 35 U.S.C. §§ 271, 281-285, and for trademark infringement and unfair

competition under the Lanham Act, 15 U.S.C. § 1051 et seq.

       5.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1332,

1338(a) and 1338(b). The amount in controversy, exclusive of costs and interest, exceeds

seventy-five thousand dollars ($75,000.00).

       6.     Personal jurisdiction and venue in this District are proper under 28 U.S.C.

§ 1391 and 1400(b). PureLine resides in this District, has a regular and established place

of business in this District, and has committed acts of infringement here.




                                              2
      Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 3 of 15 PageID #:1




                                           COUNT I
                    Patent Infringement of U.S. Patent No. 5,895,638


       7.     On April 20, 1999, United States Patent No. 5,895,638 (“the ’638 patent”)

entitled Method of Producing Chlorine Dioxide was duly and legally issued to Akzo

Nobel N.V. (“Akzo Nobel”). Akzo Nobel subsequently assigned the ’638 patent to

Nalco, which thereafter assigned it to Ecolab. Ecolab is the owner of the entire right, title

and interest in and to the ’638 patent. Ecolab has been the owner of the patent throughout

the period of Defendants’ infringement, and Ecolab is still the owner thereof. The ’638

patent is attached as Exhibit A. A reexamination certificate issued on January 7, 2003.

The ’638 patent expired on March 20, 2017.

       8.     Defendants’ use of certain methods for producing chlorine dioxide,

including the use of chlorine dioxide generators and PureMax, directly and indirectly

infringed the ’638 patent, which infringing use predated the expiration of the ’638 patent.

Defendants have used PureMax and chlorine-dioxide generators in ways that infringed

the ’638 patent. Specifically, Defendants’ use of PureMax infringed at least claim 15 of

the ’638 patent:



15. A process of producing chlorine        PureMax is and was used to produce chlorine
dioxide by the reduction of chlorate       dioxide by the reduction of chlorate ions with
ions with hydrogen peroxide as a           hydrogen peroxide as a reducing agent in the
reducing agent in the presence of          presence of sulfuric acid in a tubular reactor.
sulfuric acid in a tubular reactor
comprising the steps of:
(a) feeding hydrogen peroxide, an alkali   PureLine fed, or instructed its customers to feed,
metal chlorate and sulfuric acid at one    sulfuric acid and PureMax, which includes an alkali
                                                3
      Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 4 of 15 PageID #:1




end of the tubular reactor to form a      metal chlorate (sodium chlorate) and hydrogen
reaction mixture, wherein the molar       peroxide, into one end of a tubular reactor (reactor
ratio H2 O2 :ClO3 – is from about         column) to form a reaction mixture.
0.5:1 to about 2:1, and wherein the
alkali chlorate has less than about 0.5
wt % of alkali metal chloride and
wherein the sulfuric acid feed has a
concentration from about 70 to about
96 wt %;




                                          (CG-Series-Generator_SpecSheet_092117.)

                                          The molar ratio of PureMax was and is between
                                          about 0.5:1 and about 2:1. The alkali chlorate
                                          (sodium chlorate) in PureMax had and has less than
                                          about 0.5 wt% of alkali metal chloride.

                                          The sulfuric acid feed had and has a concentration
                                          from about 70 to about 96 wt %, specifically about
                                          78%.
(b) reducing chlorate ions in the         PureLine, and its customers, reduced the chlorate
reaction mixture in said tubular reactor ions in the reaction mixture in the reactor to form
to form chlorine dioxide; and             chlorine dioxide. (Green arrow above.)
(c) recovering a product containing       PureLine, and its customers, recovered chlorine
chlorine dioxide at the other end of said dioxide from the reactor. (Green arrow above.)
tubular reactor, wherein from about 2 to About 2 to about 10 kg H2SO4 (sulfuric acid) is fed
about 10 kg H2SO4 is fed per kg ClO2 per kg ClO2 (chlorine dioxide) produced,
produced.                                 specifically about 4 kg.



          9.   Defendants also contributed to the infringement of the ’638 patent by

selling and offering for sale chemical products, including PureMax, to customers and

instructed their customers on how to use those chemicals in a way that infringed the ’638

patent.
                                               4
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 5 of 15 PageID #:1




       10.    Defendants’ chemical products, including at least PureMax, comprised a

material part of the claimed invention of the ’638 patent, were not (and are not) staple

articles of commerce, and had/have no substantial non-infringing uses. When used

according to Defendants, the use of Defendants’ chemical products, including at least

PureMax, infringed the ’638 patent prior to its expiration.

       11.    Defendants were aware of the ’638 patent during the period of infringement

due at least to the parties’ prior supply agreements, and knowingly offered their chemical

products, including PureMax, for use in a process that is claimed in the ’638 patent.

       12.    Defendants’ customers, specifically those that purchased Defendants’

chemical products including PureMax for use in water decontamination, also directly

infringed the ’638 patent by using PureMax in accordance with a process that embodies

the invention of the ’638 patent. Defendants knew that its customers used, and indeed

instructed its customers to use, its chemical products including PureMax in a manner that

infringed the ’638 patent.

       13.    Defendants also induced infringement of the ’638 patent by selling

chemical products including PureMax and instructing the customers to use the chemical

products in accordance with instructions that infringed the ’638 patent. Defendants also

assisted their customers in using the chemical products including PureMax in ways that

infringed the ’638 patent.

       14.    Defendants have been aware of the ’638 patent and knew that its sale and

instructions for use of the same induced Defendants’ customers to directly infringe the

                                             5
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 6 of 15 PageID #:1




’638 patent. Defendants’ knowledge of the ’638 patent, combined with Defendants’

instructions for use of the chemical products including PureMax in the manner specified

by the ’638 patent, demonstrate that Defendants intended to induce their customers to

infringe the ’638 patent.

       15.    When using Defendants’ chemical products as instructed by Defendants,

Defendants’ customers directly infringed the ’638 patent by using at least PureMax in

ways that embodied the invention of the ’638 patent.

       16.    Defendants had notice of the ’638 patent and its infringement thereof.

       17.    Defendants’ infringement of the ’638 patent was willful and deliberate.

       18.    Plaintiffs have been damaged by Defendants’ infringement of the ’638

patent in an amount to be proven at trial.

                                         COUNT II
                   Patent Infringement of U.S. Patent No. 6,790,427


       19.    Ecolab incorporates the allegations of the foregoing paragraphs of this

Complaint.

       20.    On September 14, 2004, United States Patent No. 6,790,427 (“the ’427

patent”) entitled Process for Producing Chlorine Dioxide was duly and legally issued to

Eka Chemicals, Inc, which subsequently assigned it to Nalco. Nalco then assigned all

right, title and interest in the ’427 patent to Ecolab. Ecolab is the owner of the entire

right, title and interest in and to the ’427 patent. Ecolab has been the owner of the patent



                                              6
      Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 7 of 15 PageID #:1




throughout the period of Defendants’ infringement, and Ecolab still is the owner thereof.

The ’427 patent is attached as Exhibit B.

       21.     Defendants’ use of certain methods for producing chlorine dioxide,

including the use of chlorine dioxide generators and PureMax, directly and indirectly

infringe the ’427 patent. Specifically, Defendants’ use of PureMax infringes at least claim

1 of the ’427 patent:

1. Process for continuously producing chlorine       PureLine, and its customers, continuously
dioxide comprising the steps of:                     produce chlorine dioxide using PureMax in a
                                                     chlorine dioxide generator.
feeding chlorate ions, acid and hydrogen             PureLine, and its customers, feed acid
peroxide as aqueous solutions to a reactor;          (sulfuric acid (red arrow)) and PureMax
                                                     (yellow arrow), which includes chlorate ions
                                                     (sodium chlorate) and hydrogen peroxide,
                                                     into a reactor:




                                                   (CG-Series-Generator_SpecSheet_092117.)
reducing chlorate ions in the reactor to chlorine The chlorate ions are reduced in the reactor to
dioxide, thereby forming a product stream in the form chlorine dioxide, which forms a product
reactor containing chlorine dioxide;               stream (green arrow).
feeding motive water in an eductor comprising a Water is added through an eductor nozzle.
nozzle;                                            (Blue arrow.)
bringing the motive water to flow through the      Based on at least the concentration range,
nozzle and causing it to flow further through the upon information and belief, the motive water
eductor in an at least partially spiral or helical flows through the eductor in a spiral or helical
manner;                                            manner.
transferring the product stream from the reactor The chlorine dioxide stream is mixed with the
                                                 7
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 8 of 15 PageID #:1




to the eductor and mixing it with the motive        motive water to form a diluted aqueous
water and thereby forming a diluted aqueous         solution containing chlorine dioxide. (Green
solution containing chlorine dioxide, and;          arrow.)
withdrawing the diluted aqueous solution            The diluted aqueous chlorine dioxide is
containing chlorine dioxide from the eductor.       withdrawn. (Green arrow.)


       22.    Defendants also contribute to the infringement of the ’427 patent by selling

and offering for sale chemical products, including PureMax, to customers and instruct

their customers on how to use those chemicals in ways that infringe the ’427 patent.

       23.    Defendants’ chemical products, including at least PureMax, comprise a

material part of the claimed invention of the ’427 patent, are not staple articles of

commerce, and have no substantial non-infringing uses. When used according to

Defendants, the use of Defendants’ chemical products, including at least PureMax,

infringes the ’427 patent.

       24.    Defendants were aware of the ’427 patent at the time their infringement

began due at least to the parties’ prior supply agreements, and knowingly offer their

chemical products, including PureMax, for use in a way that is claimed in the ’427 patent.

       25.    Defendants’ customers, specifically those that purchase Defendants’

chemical products including PureMax for use in water decontamination, also directly

infringe the ’427 patent by using PureMax in accordance with a process that embodies

the invention of the ’427 patent. Defendants knew that its customers’ use, and indeed

instruct its customers to use, its chemical products including PureMax in a manner that

infringes the ’427 patent.



                                                8
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 9 of 15 PageID #:1




          26.   Defendants also induce infringement of the ’427 patent by selling chemical

products including PureMax and instructing the customers to use the chemical products

in accordance with instructions that infringe the ’427 patent. Defendants also assist their

customers in using the chemical products including PureMax in ways that infringe the

’427 patent.

          27.   Defendants have been aware of the ’427 patent and knew that its sale and

instructions for use of the same induce Defendants’ customers to directly infringe the

’427 patent. Defendants’ knowledge of the ’427 patent, combined with Defendants’

instructions for use of the chemical products including PureMax in the manner specified

by the ’427 patent, demonstrate that Defendants intend to induce their customers to

infringe the ’427 patent.

          28.   When using Defendants’ chemical products as instructed by Defendants,

Defendants’ customers directly infringe the ’427 patent by using at least PureMax in

ways that embody the invention of the ’427 patent.

          29.   Defendants had notice of the ’427 patent and its infringement thereof.

          30.   Defendants’ infringement of the ’427 patent is willful and deliberate.

          31.   Plaintiffs have been damaged by Defendants’ infringement of the ’427

patent in an amount to be proven at trial and will continue to be damaged in the future

unless Defendants are preliminarily and permanently enjoined from infringing said

patent.



                                               9
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 10 of 15 PageID #:1




                                       COUNT III
              Federal Trademark Infringement and Unfair Competition


       32.    Ecolab incorporates the allegations of the foregoing paragraphs of this

Complaint.


       33.    Ecolab is the owner of federal trademark Registration No. 2437086 for the

mark PURATE® for chemicals for use in the production of chlorine dioxide. The

registration was issued in compliance with law to Ecolab’s predecessor, Eka Chemicala

Inc. and was subsequently assigned to Ecolab. The mark is incontestable under 15 U.S.C.

§ 1065. The registration is attached as Exhibit C.


       34.    Since at least about 1999, Ecolab (through its predecessor) has been

commercially using the PURATE® mark in connection with its chlorine dioxide business

in interstate commerce. Since about 1999, Ecolab (through its predecessor) has given

notice of its registered rights in its PURATE® mark by using the ® symbol in connection

with its PURATE® mark.

       35.    Ecolab is an industry-recognized leader in the sale of chemicals and

equipment for the production of chlorine dioxide under its PURATE® mark.

       36.    Ecolab has expended a substantial amount of money and effort in

advertising and promoting the PURATE® mark. Ecolab’s substantial promotional,

advertising, publicity, and public relations activities further promote the recognition and

goodwill associated with its PURATE® mark.

                                             10
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 11 of 15 PageID #:1




       37.    Defendants, PureLine, began using the PURATE® mark under a supply

agreement that allowed Defendants to purchase and resell PURATE®.

       38.    PureLine was required to cease use of the PURATE® mark on or about

December 31, 2015, with the expiration of the supply agreement.

       39.    However, PureLine did not stop use of Ecolab’s PURATE® mark after it

stopped purchasing PURATE® from Ecolab. To the contrary, PureLine continued to use

Ecolab’s PURATE® mark to advertise, promote and sell PureLine’s competing chlorine

dioxide chemistry precursor PureMax. PureLine did not have Ecolab’s permission to use

PURATE® in connection with PureLine’s own chemistry products.

       40. Defendants have used a mark identical to and/or confusingly similar to

Plaintiff's federally-registered PURATE® mark in connection with the advertising,

promotion, and/or sale of goods/services identical to the goods/services of Ecolab without

the consent of Ecolab in a manner which is likely to cause confusion, to cause mistake, or

to deceive as to source or origin among purchasers and/or users of those goods/services.

       41.    Defendants’ actions constitute trademark infringement under 15 U.S.C. §

1114 and unfair competition under § 1125(a). Defendants’ actions were taken in willful,

deliberate, and/or intentional disregard of Plaintiff's rights. The case is exceptional under

the Lanham Act.

       42.    Ecolab has been damaged by the actions of Defendants in an amount which

will be proved at trial. If the acts of Defendants are allowed to continue, Ecolab will

continue to suffer irreparable injury for which it has no adequate remedy at law.

                                             11
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 12 of 15 PageID #:1




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:

                 a. A judgment that Defendants have infringed United States Patent No.

5,895,638;

                 b. A judgment that Defendants have infringed United States Patent No.

6,790,427;

                 c. An injunction enjoining and restraining Defendants, their officers,

directors, agents, servants, employees, customers, attorneys and all others acting under or

through it, directly or indirectly, from infringing, or contributing to or inducing the

infringement of, United States Patent No. 6,790,427;

                 d. A judgment and order requiring Defendants to pay damages under 35

U.S.C. § 284, including treble damages for willful infringement as provided by 35 U.S.C.

§ 284, with interest;

                 e. A judgment and order directing Defendants to pay the costs of this

action (including all disbursements) and attorney fees as provided by 35 U.S.C. § 285,

with interest;

                 f. Preliminarily and permanently enjoining and restraining Defendants,

their directors, officers, agents, servants, employees, subsidiaries, affiliates, and all

persons in active concert or participation with, through, or under Defendants, at first

during the pendency of this action and thereafter perpetually:



                                               12
Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 13 of 15 PageID #:1




        1.     from committing any acts of unfair competition and from implying a

        false designation of origin or a false description or representation with

        respect to Ecolab’s PURATE® mark;


        2.     from committing any acts of unfair competition by passing off or

        inducing or enabling others to sell or pass off goods/services which are not

        Ecolab’s goods/services as those of Ecolab’s;


        3.     from using in any manner packaging, labels, signs, literature, display

        cards, or other packaging, advertising, or promotional materials, or other

        materials related to Defendants’ goods/services, bearing the words

        PURATE® and any other mark, word, or name confusingly similar to

        Ecolab’s mark;


        4.     from making any statements on promotional materials or advertising

        for Defendants’ goods/services which are false or misleading as to source

        or origin; and


        5.     from committing any acts of deceptive or unlawful trade practices

        calculated to cause members of the trade or purchasing public to believe

        that Defendants’ goods/services are the goods/services of Ecolab or

        sponsored by or associated with, or related to, or connected with, or in

        some way endorsed or promoted by Ecolab under the supervision or control

        of Ecolab.
                                       13
     Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 14 of 15 PageID #:1




              g.      An order requiring that Defendants deliver up to Ecolab any and all

containers, signs, packaging materials, printing plates, and advertising or promotional

materials and any materials used in the preparation thereof, which in any way unlawfully

use or make reference to PURATE® in connection with Defendants’ goods/services.


              h.      An order requiring that Defendants, within thirty (30) days after

service of notice in entry of judgment or issuance of an injunction pursuant thereto, file

with the Court and serve upon Plaintiffs’ counsel a written report under oath setting forth

details of the manner in which Defendants have complied with the Court's order pursuant

to paragraphs f and g above.


              i.      An order requiring Defendants to account and pay over to Plaintiffs

all damages sustained by Plaintiffs, Defendants’ profits, attorneys’ fees and costs, and

ordering that the amount of damages awarded to Plaintiffs be increased three times the

amount thereof; and

              j.      Such other and further relief as this Court may deem just and

equitable.

                            DEMAND FOR A JURY TRIAL

       Ecolab hereby demands a trial by jury of all issues so triable.




                                             14
    Case: 1:19-cv-04523 Document #: 1 Filed: 07/03/19 Page 15 of 15 PageID #:1




                               Respectfully Submitted,

Date: July 3, 2019             s/Anthony R. Zeuli
                               Anthony R. Zeuli (IL #6231415)
                               Karen L. Beckman
                               MERCHANT & GOULD P.C.
                               3200 IDS Center
                               80 South Eighth Street
                               Minneapolis, MN 55402
                               Phone: 612.371.5208

                               David E. Morrison
                               Robert D. Leighton
                               GOLDBERG KOHN LTD.
                               Suite 3300
                               55 East Monroe
                               Chicago, Illinois 60603
                               Phone: 312.863.7194

                               Attorneys for Ecolab Inc. and Ecolab USA Inc.




                                        15
